Citation Nr: 1537113	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-28 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active duty service from March 1966 to February 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss and tinnitus.  In August 2012, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that was received by the RO in October 2012.

The Board notes that additional evidence, namely various VA Disability Benefits Questionnaire (DBQ) reports, were added to the record by the agency of original jurisdiction (AOJ) after the issuance of the September 2012 SOC.  The Veteran has not waived initial AOJ consideration of this evidence.  However, such a waiver is not necessary as such documents were not relevant to the instant claim herein. See 38 C.F.R. § 20.1304 (2015). 

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS).  The Veteran also has a separate paperless, electronic file in the Virtual VA claims processing system.  A review of the Virtual VA file reveals VA documents that are either duplicative of those contained in the VBMS paperless file or irrelevant to the issues on appeal.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.

The Veteran asserts that his military noise exposure while serving in a "high noise combat environment" in Vietnam resulted in his current bilateral hearing loss and tinnitus.  In an October 2012 substantive appeal, he asserted that he was exposed to hazardous noise from outgoing artillery, mortar and machine gunfire and incoming rocket and mortar fire as well as aircraft landing and taking off.  He also asserts that his in-service noise exposure resulted in the delayed onset of his current hearing loss and tinnitus.  His Form DD-214 shows that he served as an Administrative Man and that he had one year and one month of foreign service.

A July 2012 VA audiologist opined that it was less likely that not that the Veteran's hearing loss was caused by or a result of an event in military service as there were no significant threshold shifts in the range of frequencies during service associated with hearing loss as a result of acoustic trauma.  This audiologist also opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure as the onset of tinnitus did not occur for about 40 years after service.

However, this examiner did not address the Veteran's contentions regarding the delayed onset of his hearing loss and tinnitus, as detailed in his August 2012 NOD and after the July 2012 etiology opinion was obtained.  Accordingly, and given the other development being accomplished (as noted below), the Board finds that further medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete clearly-stated rationale-is needed to resolve the claims for service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the AOJ should arrange to obtain an addendum opinion from the audiologist who examined the Veteran in July 2012.  The AOJ should only arrange for audiology examination of the Veteran if the prior examiner is unavailable, or if further examination of the Veteran is deemed necessary.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s) for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical opinions, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the South Texas Health Care System (HCS), and that records from these facilities dated through October 2011 are associated with the file; however, more recent records may exist.  Moreover, in a July 2012 submission, the Veteran wrote that his current treatment was through the South Texas HCS.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the South Texas HCS (since October 2011) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A.        § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ's adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication of the claims (to include evidence associated with the record after the issuance of the September 2012 SOC).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the South Texas HCS all outstanding, pertinent records of evaluation and/or treatment of the Veteran since October 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period)

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the audiologist who evaluated the Veteran and provided the July 2012 opinion.  

If that individual is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo another VA examination, by an audiologist or appropriate physician.

The contents of the entire, electronic claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

Following a review of all the relevant evidence, the designated audiologist should render an opinion, based on accepted medical principles, that addresses the following:

With respect to current bilateral hearing loss and/or tinnitus, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that each disability had its onset during or was otherwise incurred in service.  The examiner should discuss the significance, if any, of the Veteran's assertions that damage from acoustic trauma can take years to manifest itself.

In rendering each requested opinion, the audiologist must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to in-service noise exposure and as to onset of symptoms.

All examination findings (if any), along with complete, clearly-stated  rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

